Citation Nr: 1760928	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1974 to May 1976.  The Veteran also served under other-than-honorable conditions from May 1976 to June 1979.

This claim arrives before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  (Hereinafter, the agency of original jurisdiction (AOJ).)

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The hearing transcript is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and/or Legacy Content Manager (LCM) databases.

In February 2016, the Board remanded the Veteran's entitlement claim to the AOJ for further development.  Now that all available evidence has been collected, and the requisite medical opinions have been rendered, the Board is prepared to deliver the decision found below.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has an acquired psychiatric order that was incurred during, or is otherwise related to, active duty Army service.



CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655, 4.125 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the Veteran was sent VCAA-compliant correspondence in September 2008.  In the letter, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, 19 Vet. App. 473.  The Veteran received additional VA notice through correspondence in May 2011 and December 2014.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's STRs were associated with the record in October 2015.  Additionally, the Veteran's government and non-government treatment records have been associated with the record. 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the February 2016 Board remand, the Veteran had undergone two VA examinations for the claim currently on appeal.  See October and December 2008 VA examinations.  However, the Board remanded the claim so that the Veteran could be afforded a new examination for, among other things, a determination as to whether he has a current acquired psychiatric disorder and, if so, the etiology of any disorder identified.  In June 2017, the Veteran underwent a VA examination, which was needed to supplement and complete deficient evidence found in his claims file. Barr, 21 Vet. App. at 312.   Ultimately, VA has fulfilled its duty to assist the Veteran compile available evidence to substantiate his claim.

Also of record, and considered in connection with the claims on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, neither the Veteran nor his representative has asserted that undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that all necessary development has been accomplished for the sole issue on the title page; therefore, appellate review of this issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection in General

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a)(West 2015); 38 C.F.R. § 3.303 (a)(2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III. Acquired Psychiatric Disorder Claim

The Veteran filed his disability claim in April 2008.  See VA Form 21-526.  Therein, the Veteran sought service connection for an acquired psychiatric disorder, to include PTSD.  

As noted earlier, the first, requisite element of a direct service-connection claim is the presence of a current disability.  Shedden, 381 F.3d at 1167.  For the Veteran's claim to entitlement for an acquired psychiatric disorder, the available diagnosis is PTSD.  See June 2017 VA Examination Report.   

The Board concludes that the second element of a PTSD service-connection claim, an in-service incurrence, is also found in the record.   Shedden, 381 F.3d at 1167.

In a June 2008 Statement in Support of Claim, the Veteran offered, "I was attacked by (W.A.P.) at Ft. Dix, NJ while in the latrine . . .."   In a November 2008 written statement, the Veteran supplemented his description with, "it was a very bloody situation.  I very much terrorized." (sic).  Throughout the appeal period, the Veteran has consistently reported the attack by a fellow soldier at Fort Dix.  See, e.g. October 2008, December 2008, and June 2017 VA Examinations.  Moreover, the same incident was described by the Veteran during his November 2015 testimony before the undersigned VLJ.  The Veteran testified, "I was severely beaten by another military soldier for no reason. . . it's a bloody situation."

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In December 2016, an inquiry was sent to the Joint Services Records Research Center (JSRRC).  The JSSRC inquiry described the alleged Veteran's latrine confrontation in sufficient detail for a record search.  In January 2017, the Defense Personal Records information Retrieval System (DPRIS) responded that a record of the incident described by the Veteran was not found by the JSRRC, to include the 1975 and 1976 calendar years.  Moreover, DPRIS reported that, "(w)e did review other historical documents that are available to this agency and we were not able to document the incident described by (the Veteran)."  

In July 2017, the AOJ notified the Veteran that corroborating evidence could not be located for the latrine encounter he described at Fort Dix.  Pursuant to the second remand directive, the AOJ informed the Veteran that all efforts were exhausted.  In November 2017, the Veteran responded with, "(j)ust because the records do not exist due to the Army's negligence, what happened to me caused me a great deal of trauma . . .."

The Board concludes that the Veteran's repeated and consistent averments, that he was assaulted by another soldier in a Fort Dix latrine, are credible evidence of an in-service stressor event.  Throughout the course of this entitlement claim, the Veteran has recounted the same factual depiction to the Board, VA, and multiple medical providers.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304 (f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, § H30.  

The M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, § H30b.  

As noted earlier, the Veteran's active-duty service is split into two distinct periods, August 1974 to May 1976 and May 1976 to June 1979.  The latrine incident occurred at the tail end of the first, honorable period of service.  

In June 2008, VA received the medical records maintained by the Social Security Administration (SSA).  Within the SSA records was a consultation note made by Dr. K.  In February 2008, Dr. K. assigned a "Temporarily Disabled" label to the Veteran's file.  For the period between January and October 2008, Dr. K. identified diagnoses for PTSD, depressive disorder (NOS), and Hypnogogic and Hypnopompic hallucinations.  For the period between January and June 2008, the Veteran was diagnosed with polysubstance abuse.

In October 2008, the Veteran underwent a VA examination at the Lebanon VA Medical Center.  The claims file was not available at that time.  At the examination, the Veteran reported that his stressor was an attack by another soldier in the latrine.  The Veteran also reported that, "he has repeated nightmares and distressing memories of the blood and the incident with the other soldier."  The provider stated that, "perhaps the most conservative diagnosis would be polysubstance and alcohol dependence."  The provider also commented that, "it is just as likely that he has a dual diagnosis and was experiencing type of undifferentiated psychotic disorder as well as the drug and alcohol use."  However, the provider concluded that, "it is really impossible in a clinical interview to ascertain a definitive diagnosis."

In December 2008, an addendum examination report was given after receipt of the claims file.  The VA provider concluded that, "(the Veteran's) inaccuracy in reporting information, confusing delivery style, and no record of PTSD in the (claims file) make it difficult to confirm any PTSD related to the traumatic event in the military."  The VA provider confirmed the previous, tentative diagnosis, polysubstance and alcohol dependence.  The VA provider stated that, "(t)here is no documentation from any provider suggesting that he had any PTSD symptoms." 

In June 2017, the Veteran underwent another VA psychiatric evaluation.  The VA provider assigned the Veteran a PTSD diagnosis.  The VA provider recorded the Veteran's averment that an assault in the latrine at Fort Dix, NJ was the stressor incident.  The VA provider also noted a second stressor incident, an attack during a home invasion in April 2016.  The VA provider remarked that, "because of his lengthy history of antisocial behavior, substance abuse, and his own criminal victimization, it is not possible to connect at 50% or more the probability that the assault victimization in 1975 caused the PTSD."  The VA provider commented that, "it is unclear what condition existed prior to service.  It is unclear what condition existed following the 1975 assault.  Current PTSD symptoms are due to a combination of factors that include non-military . . ..."  

In September 2017, the same VA provider supplied an addendum to his June examination report.  The addendum addressed the medical reports supplied by the SSA.  The VA provider noted that, "prior examination from the (SSA) opines a depressive disorder with PTSD and history of substance abuse."  The VA provider concluded that, "(the Veteran's) current diagnosis of PTSD accounts for the issues of depression and history of substance abuse identified in the SSA evaluation."

While the first and second elements of a service-connection claim for an acquired psychiatric disorder are met, the weight of the evidence does not establish a nexus between his current diagnosis and the in-service stressor / incurrence.  Shedden, 381 F.3d at 1167

Throughout this appeal, the Veteran has maintained that he suffers from PTSD that has resulted from a specific psychological stressor, the in-service attack in the Fort Dix latrine.   The Veteran is competent to comment on topics that are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Veteran is not competent to self-diagnose the etiology of his PTSD, because he does not possess the training, knowledge or expertise to render a medically competent diagnosis.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board is cognizant of the June 2008 SSA report.  Nothing found within the SSA report conflicts with the other psychological evaluations conducted during the appeal period.  Nevertheless, the Board affords the January 2008 temporary PTSD diagnosis little probative value because the provider delivered a conclusion unsupported by a probative rationale.  Miller v. West, 11 Vet. App. 345 (1998).  The SSA report is noteworthy in the sense that it continues the Veteran's documented history of a polysubstance abuse.

Ultimately, the Board affords more probative weight to the previously identified December 2008 and June and September 2017 VA examination reports, because they supplied competent, thorough, well-reasoned, and supported explanations of the underlying reasons and bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

The June 2017 VA provider concluded that the Veteran had a current diagnosis for PTSD.  However, the VA concluded that the PTSD was not related to military service to include the personal assault.  In particular, the examiner opined that, "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA provider's rationale states that, "there are numerous non-military factors (criminal activity, criminal victimization, severe interpersonal conflict) that play a role in current PTSD symptoms."  During the examination, the Veteran reported that 'criminal victimization' included an April 2016 home invasion, during which two men beat him unconscious. 

In September 2017 addendum report, the VA provider remarked that, "(b)ased on clinical interview and observations of Veteran, he meets criteria for PTSD.  Because of his lengthy history of antisocial behavior, substance abuse, and his own criminal victimization, it is not possible to connect at 50% or more the probability that the assault victimization in 1975 caused the PTSD.  

The Board finds that the June 2017 and September 2017 opinions are highly probative as they included an examination of the Veteran and consideration of both his inservice and post service medical history including various lay statements provided by the Veteran.  Moreover, the examination report is consistent with the remainder of the evidence of record and concludes a rationale for the opinions reached.  

For the reasons identified and explored above, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.   The evidence relating to an acquired psychiatric disorder is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's entitlement claim and, therefore, it must be denied.

							
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), is denied.


 ____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


